President.
You may either argue or reserve the point.
They agreed that it should be reserved; and the forgery and publication were proved.
Brackenridge for defendant. Unless the court has doubts on the point of competency, seeing the witness has to plain an interest to invalidate his own obligation, I hope the court will instruct the jury to disregard the testimony.
President.
I will not do so. The cases on this subject are not very consistent; but I acquiesce in the cases of Abrams v. Bunn, and of Pennsylvania v. Keating, and hold the witness competent. His credibility lies with the jury.
Verdict guilty.